Citation Nr: 1426302	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  05-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for rheumatoid arthritis of the knees, wrists and feet prior to January 30, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for rheumatoid arthritis of the knees, wrists and feet, beginning January 30, 2004.

3.  Entitlement to an initial compensable evaluation for rheumatic heart disease, valvular dysfunction, prior to January 30, 2004.

4.  Entitlement to an evaluation in excess of 30 percent for rheumatic heart disease, valvular dysfunction, beginning January 30, 2004.  

5.  Entitlement to a compensable evaluation for tinea pedis and atopic dermatitis.

6.  Entitlement to service connection for complex allergies.

7.  Entitlement to service connection for a bilateral hand disorder, to include bilateral carpal tunnel syndrome (claimed as poor circulation of the hands).

8.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of June 2000, January 2002, and July 2004.  The issues on appeal were remanded by the Board in May 2009 for evidentiary development, and again in May 2012 to afford the Veteran a Board hearing.  In February 2014, the appellant appeared at a Board videoconference hearing held before the undersigned.  

For reasons discussed below, the issues developed as entitlement to an effective date earlier than January 30, 2004, for the assignment of 20 percent and 30 percent evaluations for rheumatoid arthritis and rheumatic heart disease have been reframed as higher rating issues, to reflect the Veteran's continuous prosecution of her claim since the June 2000 rating decision granting service connection for the conditions.

With respect to the claims for a higher rating for skin conditions, and service connection for a disability of the hands and migraine headaches, the Veteran was informed, in May 2006, that a timely appeal had not been received in response to a January 14, 2004, statement of the case.  However, the file contains a signed substantive appeal, date-stamped as received at the Veterans Service Center on January 30, 2004, attached to a statement from the Veteran's representative, also dated and date-stamped that date, identifying the issues.  Therefore, the appeal was timely perfected.  

In certain circumstances, a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the claims file indicates that entitlement to a TDIU rating is being separately developed at the RO.  Therefore, in these circumstances of this case, the Board finds that a TDIU claim is not on appeal.  

The issues numbered 2, 4, 5, 6, and 8 on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From November 18, 1998, through January 29, 2004, rheumatoid arthritis was manifested by complaints of pain and stiffness in various joints, usually in the morning, without objective evidence of limitation of motion or limitation of function, swelling; findings of soft tissue swelling in the PIP joints shown on X-rays in April 1999 were not duplicated on subsequent X-rays.  Any exacerbations during this period occurred less often than once a year and were not incapacitating.

2.  From November 18, 1998, through December 31, 2000, rheumatic heart disease was asymptomatic.  

3.  From January 1, 2001, through January 29, 2004, rheumatic heart disease was manifested by the functional equivalent of a workload of 7 to 10 METs causing dyspnea, with an ejection fraction between 60 to 65 percent, and without left ventricular hypertrophy, dilatation, or congestive heart failure.

4.  Carpal tunnel syndrome is proximately due to service-connected rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  From November 18, 1998, through January 29, 2004, the criteria for a rating in excess of 10 percent for rheumatoid arthritis of the wrists, knees and feet were not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002 (2013).

2.  From November 18, 1998, through December 31, 2000, the criteria for a compensable rating for rheumatic heart disease, valvular dysfunction, were not met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.400 (2013); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2005).
 
3.  From January 1, 2001, through January 29, 2004,, the criteria for a 10 percent rating but no higher, for rheumatic heart disease, valvular dysfunction, were met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.400, 4.3, 4.7 (2013); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2005).

4. The criteria for service connection for bilateral carpal tunnel syndrome, secondary to service-connected rheumatoid arthritis, have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History-Higher Rating Claims

The Veteran's initial claim for VA compensation was received in November 1998.  In a June 2000 rating decision, service connection was granted for rheumatoid arthritis of the knees, wrists, and feet, assigned a 10 percent rating, and for rheumatic heart disease, with valvular dysfunction, rated noncompensably disabling, both effective the date of claim, November 18, 1998.

Although the Veteran did not submit a notice of disagreement with the June 2000 rating decision, she did submit statements in February 2001 and April 2001-within a year of the rating decision-stating that her conditions had worsened.  She identified VA treatment records, which, when subsequently obtained, showed treatment, including for the claimed conditions.  When VA receives a submission of new and material evidence within one year of a rating decision addressing a condition, including in a higher rating claim, any subsequent decision to relate back to the original claim.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

The RO developed the matters as claims for increased ratings, which were denied in January 2002 rating decision.  In February 2002, the Veteran submitted a statement (mistakenly dated in 2001), in which she said that she was disagreeing with the decision made by VA regarding her claim for "service-connected compensation."  She said that she continued to have medical problems with respect to various specific conditions, "etc."  Because of this, she was in disagreement with their findings.  The Veteran's representative, as well the RO, interpreted this as a notice of disagreement with the specific identified service connection issues.  However, in August 2002, in her election for the Decision Review Officer review process, she said that she was currently receiving treatment for her claimed conditions which she identified as including arthritis, and a heart condition.  The Board finds that, taken together, the imprecise notice of disagreement and the Veteran's later specific mention of the arthritis and heart conditions as part of her appeal, both received within a year of the January 2002 rating decision, the Board finds that the Veteran submitted a valid the notice of disagreement with that rating decision.  Since that decision, in turn, relates back to the June 2000 decision, the Board finds that the Veteran's claims for higher ratings for rheumatoid arthritis and rheumatic heart disease extend back to her original November 1998 claim.

Therefore, the issues originally identified as entitlement to an earlier effective date for the assignment of the current ratings for rheumatoid arthritis, and rheumatic heart disease are more appropriately characterized as issues of higher initial ratings for those conditions, because she has continuously prosecuted her claim, and, therefore, the claim has remained open throughout that time period.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice is not needed for a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Here, the Veteran stated, in February 2002, that a VCAA letter sent to her in August 2001 had not been received, and, therefore, she could not provide additional medical evidence to support her claim.  Subsequently, however, in February 2004, she was sent a letter advising her of the information necessary to substantiate the increased rating claim, and of her and VA's respective obligations in obtaining various types of evidence.  In a letter dated in June 2009, the Veteran was also advised that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  She was also provided with information regarding effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records and examination reports pertaining to the time period at issue, i.e., prior to February 2004.  Private treatment records, as well as her records of treatment at military facilities as a dependent applicable to this time period were received as well.  All of these records were before the RO at the time of the adjudication of the claims.  Unlike the claims addressed in the REMAND below, no new evidence was received concerning the Veteran's condition before February 2004, after the last supplemental statement of the case.  Moreover, evidence indicates that she filed her SSA claim well after that date.  Therefore, Social Security Administration (SSA) records would not be relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  As pertinent to the issue on appeal, the Veteran was afforded VA examinations in 1999 and 2001, which, together with the other evidence of record, are sufficient for the Board to make a decision.  

Further, as to the issues decided herein, the directives in the May 2009 Board remand have been substantially satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in February 2014.  At the hearing, the undersigned explained the type of evidence that would be relevant to her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additional evidence was received pursuant that discussion, but did not apply to the issues decided below.  Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  The period for consideration in this decision extends from November 18, 1998 (the effective date of the grant of service connection) through January 29, 2004.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Rheumatoid arthritis

For the period from November 18, 1998, through January 29, 2004, a 10 percent rating was in effect for rheumatoid arthritis of the knees, wrists, and feet.  The Veteran claims that the condition warranted a higher rating throughout this time period.  

Rheumatoid arthritis, as an active process, is rated as follows:  With constitutional manifestations associated with active joint involvement that is totally incapacitating, a 100 percent rating is warranted.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year, or a lesser number over prolonged periods, a 60 percent evaluation is assigned.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5002.

Chronic residuals of rheumatoid arthritis, such as limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5002.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f).

The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; instead, the higher evaluation will be assigned.  38 C.F.R. § 4.71a, DC 5002, Note.  

Here, for the period prior to January 30, 2004, a 10 percent rating has been assigned for rheumatoid arthritis.  For a higher evaluation during this period, the disability must more closely approximate one or two exacerbations a year in a well-established diagnosis, or display limitation of motion of more than one joint or groups of minor joints.  

On a VA examination in April 1999, the Veteran complained of pain in her feet, wrists, and hands.  On examination, she had full range of motion in all joints and normal joint stability.  X-rays, however, showed slight swelling of the soft tissues of the proximal interphalangeal (PIP) joints on both hands, compatible with early rheumatoid arthritis.  X-rays of the knees were negative.  ANA was positive 1:320 with a nucleolar pattern.  ANA antibodies were reflex positive.  The diagnosis was early rheumatoid arthritis.  

Records of the Veteran's treatment as a military dependent show that in August 2000, she complained of right hand pain beginning about a month earlier.  The hand was tender, without swelling or redness.  She also complained of shoulder pain, knee pain and foot pain.  The assessment was probable osteoarthritis, and she was to have x-rays.  However, x-rays of the hands in August 2000 were normal.  X-rays of the hands in July 2004 were likewise normal.  

VA treatment records show that when seen to establish care in February 2001, the Veteran complained of mild pain and tenderness in the hands at the distal interphalangeal (DIP) joint.  There was no swelling.  Hand strength was reported as 2/5 bilaterally.  She was to be referred to rheumatology.  Several days later, rheumatoid arthritis, currently stable, was noted.  In July 2001, she complained of frequent arch pain in her feet, which was attributed to fasciitis.  

On a VA examination in October 2001, the Veteran stated that she been told she had rheumatoid arthritis involving her knees, wrists, feet and hands.  She stated that she had pain, stiffness, swelling, inflammation, and fatigue in her hands.  She said that she had stiffness in the morning.  She denied any constitutional symptoms.  On examination, hand strength was normal.  The wrists were normal, and range of motion of the wrists was normal.  Examination of the hands revealed the Veteran was able to make a tight fist in both hands, and had good approximation of the fingers to the midline.  Grip strength appeared to be equal, symmetrical and normal.  The Veteran was able to tie shoelaces, as well as fasten and unfasten buttons.  Range of motion of the hips and knees was within normal limits, and no other abnormalities were noted.  The range of motion was not affected by pain, fatigue, weakness, or lack of endurance.  There was no tenderness, heat, redness, swelling, effusion, abnormal movement, instability, or weakness.  Examination of the ankles and feet was also normal.  Regarding the established diagnosis of rheumatoid arthritis in the knees, wrists and feet, the examiner said that the Veteran did not have any objective findings on examination, but did report having morning stiffness and swelling.  The examiner commented Veteran was not on any medications that one would normally expect a person with rheumatoid arthritis to be taking.

VA treatment records show that in January 2003, the Veteran complained of multiple joint pain, mainly in her hands, knees and elbows.  Her pain was worse in the mornings when her hands were swollen and stiff, which decreased somewhat during the day, but she had noticed over the past couple of months that the pain had significantly increased.  On examination, there was no swelling, erythema, or joint deformity in her hands.  She was tender along the DIP and PIP joints, but there was full range of motion.  There was no swelling or limitation of motion in the knees.  X-rays were obtained, which failed to reveal any degenerative process.  

A VA rheumatology consult in February 2003 revealed similar findings.  It was noted that examination showed normal joints without swelling, and that the Veteran claimed that she had swelling and pain in the morning, which then resolved.  She was prescribed Plaquenil.  It was noted that her rheumatoid factor was normal, but she had positive ANA.  The diagnosis was reported to be unclear, but it could possibly be a connective tissue disorder such as lupus.  X-rays of the hands in January 2003 had shown no significant degenerative changes.  

In April 2003, she was noted to have polyarthritis with a positive ANA.  She reported a 3 to 4 year history pains, mainly in hands, ankles and elbows.  She stated that her pain was worse in the mornings when her hand were swollen and stiff 15 minutes, which decreased since the day.  She had pain throughout all activities, worsening over the past months.  She had been taking Naprosyn without relief.  Since her last visit, she had been started on Plaquenil.  

Subsequent records, dated after the period at issue in this decision, reflect some doubt as to the diagnosis of rheumatoid arthritis for at least some of the Veteran's symptomatology.  On a VA examination in April 2004, it was noted that the Veteran's history may be consistent with rheumatoid arthritis, although on the current examination, she did not have significant joint deformity.  Some mild swelling and tenderness was noted on the right wrist, and bilateral wrist range of motion was diminished.  In July 2004, the Veteran said she was told in the past that she might have mild osteoarthritis.  On examination, no disfigurement to the hands was noted.  There was no swelling of the joints.  She had full range of motion of all fingers and wrists.  Workup to see whether she had rheumatoid arthritis was planned.  In May 2005, her hand pain was attributed to carpal tunnel syndrome.  

Nevertheless, because no clear medical distinction has been made concerning the period prior to January 30, 2004, and it appears the AOJ attributed all of the Veteran's joint symptoms to her rheumatoid arthritis during this time period, the Board will do the same.  See Mittleider v. West, 11 Vet. App. 181 (1998) (Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  In this regard, although the RO, in the June 2000 rating decision, granted service connection for rheumatoid arthritis of the wrists, knees and feet, the rating of 10 percent was assigned based on symptomatology of the hands.   

The evidence referable to the time period prior to January 30, 2004, demonstrates that although the Veteran complained of pain and stiffness in her hands in the mornings for about 15 minutes, and occasional pain in other joints, examinations disclosed largely normal findings.  Findings of soft tissue swelling in the PIP joints shown on X-rays in April 1999 were not duplicated on subsequent X-rays.  Range of motion has been normal.  Tenderness was noted on occasion in different joints, but no objective functional limitations were shown.  Therefore, an additional or higher rating based on limitation of motion of any involved joint has not been demonstrated.  

The Veteran's increased rating to 20 percent effective January 30, 2004, was based on the RO's assessment that the Veteran had incapacitating exacerbations once or twice a year.  Prior to that date, the evidence reflects that exacerbations were rare, and to the extent shown, were not incapacitating for more than a brief period of time upon arising in the morning.   

The Veteran is competent to report her observations with regard to the severity of her rheumatoid arthritis and various joint symptoms, including pain, stiffness, weakness, limited motion, and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds her statements to be credible and consistent with the evaluations assigned.  To the extent she argues her symptomatology was more severe prior to January 30, 2004, her statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's general lay assertions, as they are objective findings based on thorough examinations of the Veteran's symptomatology.

In sum, for the period prior to January 30 2004, the Veteran had neither incapacitating exacerbations one or two times per year, nor functional limitation of motion warranting the assignment of a separate compensable rating for any major joint or minor joint group, other than that reflected by the 10 percent evaluation in effect for this time period.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rheumatic Heart Disease

At the outset, the Board observes that amendments to the rating schedule for evaluating specified cardiovascular disorders, set forth in 38 C.F.R. § 4.100, were effective October 6, 2006, because the amendments are only applicable since their effective date, they do not apply to the rating for the period prior to January 30, 2004. VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).

Diagnostic Code 7000, which contemplates valvular heart disease (including rheumatic heart disease), provides for a 10 percent rating, where a workload greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, if continuous medication is required.  A 30 percent rating is warranted when a heart workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Lastly, a 100 percent rating is assigned during active infection with valvular heart damage, and for three months following cessation of therapy for the active infection. Such a total evaluation is thereafter warranted for valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina dizziness, or syncope, or; left ventricular dysfunction with an ejection fracture of less than 30 percent.  38 C.F.R. § 4.104 , DC 7000.

On a VA examination in April 1999, a chest X-ray was normal.  Examination revealed a very faint grade 1 murmur.  The Veteran had no peripheral edema or sign of cardiac enlargement.  The assessment was mild rheumatic heart disease.  A chest x-ray in September 1999 was normal, and showed no evidence of enlargement of the heart.

VA treatment records show that in February 2001, the Veteran complained of new onset of mid-sternal non-radiating chest pain present for 1.5 months which occurred when she walked up one flight of stairs, and lasted about 5 minutes.  She reported dyspnea and mild diaphoresis.  She was to be further evaluated for her exertional angina.  

On a VA examination in October 2001, the Veteran said she had persistent heart murmurs since she had been diagnosed with rheumatic heart disease in the early 1970s.  She said she had mid sternal chest pain that was unrelated to activity, associated with some shortness of breath, but no diaphoresis or radiation.  This lasted 2 to 3 seconds and then spontaneously resolved.  She also said that for the past two or three years, she had had some dyspnea upon exertion such as climbing up stairs are going up hills.  She denied having had any congestive heart failure, or any acute rheumatic heart disease.  Examination of the heart revealed a regular rate and rhythm, with the systolic ejection murmur over the left upper sternal border.  According to the New York heart Association scale, she had slight restrictions on her activities.  The examiner concluded that the Veteran's rheumatic heart disease was quite asymptomatic at this point.  She reported having some chest pain that sounded very atypical of cardiac pain.  She did not need a stress test as a chest pains were atypical for cardiac etiology and unrelated to exertion, and only lasted one or two seconds and resolved spontaneously.  Echocardiogram done in September 2001 showed an ejection fraction of 65 percent, noted to be unremarkable.  Notably, however, this examination did not report or estimate the METs, which is an essential component of rating heart disease.  See 38 C.F.R. § 4.104, Note (2) and DC 7000.  

An exercise tolerance test performed in March 2001 was interpreted as normal.  The Veteran had no exercise-induced chest pain.  Nevertheless, the workload noted on this examination report was 7 METs.  Another stress test in October 2010, also interpreted as normal, likewise reported workload of 7 METs.  Thus, while the medical opinions have interpreted 7 METs as a normal stress test, the rating schedule specifically provides that for a workload greater than 7 METs, but not greater than 10 METs, a 10 percent rating is warranted, if such results in dyspnea, fatigue, angina, dizziness, or syncope.  However, if the test does not go beyond 7 METs, whether a workload higher than 7 METs would result such symptoms in cannot be ascertained.  

However, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 , Note (2).  Although this formal assessment was not accomplished, the Veteran was seen on various occasions complaining of dyspnea on climbing stairs, fatigue, and/or angina.  The October 2001 VA examiner concluded that there were mild restrictions on her activities.  In view of these factors, including the Veteran's credible lay statements, the Board finds that a 10 percent rating is warranted for rheumatic heart disease effective January 1, 2001.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Prior to that date, a compensable rating is not warranted.  On the VA examination of April 1999, she was asymptomatic, and did not have any pertinent complaints, and this is consistent with treatment records dated during that period.  It was not until February 22, 2001, that she sought treatment for chest pain, and at that time, she reported a new onset of chest pain for the past 1-1/2 months, occurring whenever she walked up a flight of stairs.  Based on this history, the Board finds that a staged rating of 10 percent is warranted effective January 1, 2001.  

Additionally, a rating in excess of 10 percent is not warranted prior to January 30, 2004.  At a workload of 7 METs, the Veteran had a normal response, without chest pain or other symptomatology.  Ejection fractions were 60 to 65 during this time period.  There was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  When seen for VA evaluation in October 2002, the Veteran denied shortness of breath, chest pain, palpitations, or angina.  

In sum, the evidence establishes that symptoms more closely approximating a 10 percent rating, but no higher, for rheumatic heart disease were demonstrated beginning January 1, 2001.  Before that, the condition was asymptomatic.  In reaching this determination, the Board has relied upon the Veteran's statements as to her symptomatology, and the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In this case, the schedular criteria for evaluating the Veteran's rheumatoid arthritis and rheumatic heart disease were sufficient during the relevant time period.  In this regard, the schedular criteria included the activity limitations resulting from a cardiac condition.  Rheumatoid arthritis may be rated based on incapacitating exacerbations or individual joint symptoms, whichever results in a higher rating  The rating schedule provides for higher ratings for both service-connected conditions.  No symptoms have been attributed to either condition were not included in the schedular criteria.  Thus, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  See 38 C.F.R. § 3.321; Thun. 

Service Connection -- Bilateral Hand Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).

In her initial claim filed in 1998, the Veteran claimed service connection for a disability of the hands that she described as circulatory problems.  This was denied by the RO in June 2000, and again pursuant to the VCAA in January 2002.  She appealed, and, during the pendency of the appeal, she filed a claim for carpal tunnel syndrome in September 2009, which was denied by the RO in September 2010.  Within a year, she filed another claim for service connection for carpal tunnel syndrome, which was denied in June 2013, and is not yet final.  

In January 2012, the Veteran's representative stated that there may be some overlap in her claims for service connection for a bilateral hand disorder, claimed as poor circulation, and the claim for service connection for carpal tunnel syndrome.  In this regard, the Board notes that she claims the same etiology for each condition, i.e., using a manual typewriter during service as a clerk-typist.  At her Board hearing, she testified that the pain differed from other hand pain because it radiated throughout the arm and hand.  


Where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which defines the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, not only the Veteran, but medical professionals have had difficulty in assessing the cause of the Veteran's symptoms.  However, on a VA examination in May 2010, the examiner concluded that the Veteran's current complaints of hand pain were most consistent with neuropathic pain secondary to ongoing carpal tunnel syndrome, rather than active synovitis of her hands.  The examiner further noted that carpal tunnel syndrome may be associated with rheumatoid arthritis.  Given her active carpal tunnel syndrome, and history of rheumatoid arthritis, the examiner concluded that it was at least as likely as not that the carpal tunnel syndrome was a manifestation of rheumatoid arthritis.  The Board notes that carpal tunnel syndrome has been suspected as an etiology of her hand pain as early as 2005.  Accordingly, with the resolution of all reasonable doubt in the Veteran's favor, service connection for bilateral carpal tunnel syndrome is warranted on a secondary basis, i.e., as proximately due to service-connected rheumatoid arthritis.  38 U.S.C.A. § 5107(b).  
 

ORDER

From November 18, 1998, through January 29, 2004, a rating in excess of 10 percent for rheumatoid arthritis is denied. 

From November 18, 1998, through December 31, 2000, a compensable rating for rheumatic heart disease is denied.  

From January 1, 2001, through January 29, 2004, a 10 percent rating for rheumatic heart disease is granted.

Service connection for bilateral carpal tunnel syndrome is granted.





REMAND

Unfortunately, the remaining issues must again be remanded to the RO.  First, subsequent to the November 2010 supplemental statement of the case, a considerable amount of evidence was added to the record before the case was transferred to the Board, but no supplemental statement of the case was furnished.  This evidence includes outpatient treatment records showing treatment for conditions at issue, as well as articles which relate to the Veteran's contention that she was exposed to toxic chemicals while stationed at Fort McLellan, Alabama.  Service dental treatment records indicate that the Veteran was stationed at Fort McLellan in June 1975, and that by November 1975, she was stationed in Fort Myer, Virginia.  Therefore, she must be provided with a supplemental statement of the case which addresses this additional evidence.  See 38 C.F.R. § 19.37 (2013).  The additional evidence considered should also include evidence submitted by the Veteran after her Board hearing, without waiver of initial RO consideration.   

In June 2010, the Veteran stated she was receiving Social Security disability benefits, and requested that those records be obtained.  Although there is evidence that such records were requested, there is no record of either the records or a negative response to the request in the claims file, including both paper and electronic claims files.  SSA records must be obtained if available.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

Concerning the issue of entitlement to a rating in excess of 20 percent for rheumatoid arthritis of the wrists, knees, and feet, there is some question in the medical evidence as to the scope of the Veteran's service-connected rheumatoid arthritis disability.  On the one hand, it appears that joints other than the wrists, feet, and knees identified as service-connected may exhibit symptoms of rheumatoid arthritis.  On the other hand, it appears that some symptoms, including in the wrists and feet, may not be due to rheumatoid arthritis.  A March 2014 letter from the chief of the rheumatology clinic where the Veteran has been treated for the past 11 years, describes the course of her symptomatology, as well as differential diagnoses, during this time.  Differential diagnoses for her polyarthralgias have included rheumatoid arthritis, fibromyalgia, carpal tunnel syndrome, and a possible undifferentiated collagen vascular disease.  Therefore, an examination must be afforded, which identifies the joints as well as symptoms of service-connected rheumatoid arthritis.  

At her February 2014 hearing, the Veteran testified that she had been hospitalized for her heart condition several times during the previous year.  She said this was not at a VA facility, but that the records had been sent to the Sepulveda VA facility, where she receives her VA treatment.  These records must be obtained, if available.

With respect to the service connection issues, there Veteran contends that are complex allergies and migraine headaches were caused or aggravated by exposure to chemicals when she was stationed at Fort McClellan, Alabama.  In support of her contentions, she has submitted articles concerning chemical dumping, particularly of PCBs, in the area of Fort McClellan.

A March 2014 statement from a VA nurse practitioner in allergy/immunology department, alleged that it was possible that chemical exposure may have initiated or exacerbated an atopic condition, including numerous allergies.  L.D. R., M.D., wrote, in April 2014, that the Veteran had been stationed at Fort McClellan for an "extended stay" during her military service, during which time Fort McClellan stored and tested chemical weaponry for the Department of Defense.  He stated that Agent Orange was one of the toxic chemicals dumped during her tenure at Fort McClellan.  He noted that herbicide were associated with the development of conditions including allergies.  However, this letter refers to the respiratory system, and service connection is already in effect for allergic rhinitis.  Although the personnel records are not on file, service treatment records include dental records showing that the Veteran was assigned to Fort McClellan in June 1975, and that by November 1975, she had been transferred to Fort Myer  The RO should attempt to verify the claimed chemical exposure, if the Veteran provides additional information concerning such exposure.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to provide a written report of what she believes to be her chemical exposure at Fort McClellan.  Even if she does not know the name of the chemical involved, ask her to describe the approximate dates or time period, as well as the symptoms, if any, she experienced at the time, and the circumstances which led her to believe that she had been exposed to toxic chemicals.  

2.  Obtain available service personnel records pertaining to the Veteran, in particular, those which show the Veteran's occupational or training duties and locations.  

3.  The RO should attempt to verify the Veteran's alleged chemical exposure while stationed at Fort McClellan between June 1975 and November 1975, following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  All requests and responses received should be associated with the claims file.  

4.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file 

5.  Obtain the records of non-VA treatment/hospitalizations for heart conditions, which occurred during 2012-2013, and which the Veteran states have been provided to the Sepulveda VA medical facility.  Such records should be associated with the Veteran's claims file.   

6.  Obtain records of the Veteran's VA treatment for allergies, rheumatoid arthritis, rheumatic heart disease, dermatitis, tinea pedis, and migraine headaches from June 2013 to the present.

7.  If sufficient information is received indicating she may have been exposed to toxic chemicals, such as PCBs, during her time at Fort McClellan, obtain an opinion, with examination if necessary, as to whether she has "complex allergies," i.e., allergies other than service-connected allergic rhinitis, which were at least as likely as not caused or aggravated (permanently worsened) by exposure to such chemicals.  The claims file, including access to the virtual claims file, should be provided to the physician, and the opinion should include a detailed supporting rationale.  

8.  Schedule the Veteran for a VA examination to determine the symptomatology, severity, and scope of service-connected rheumatoid arthritis.  Identify all joints affected by rheumatoid arthritis, and describe the manifestations, including range of motion studies and assessment of functional impairment.  If symptoms of a particular joint are not due to service-connected rheumatoid arthritis, please provide an explanation.  In addition, provide an assessment of the number of incapacitating exacerbations of rheumatoid arthritis which have occurred during the past 12 months.  


9.  After the completion of the above, as well as any other indicated development, to include examinations if needed, review the claims for:
* Higher ratings beginning January 30, 2004, for rheumatoid arthritis and rheumatic heart disease;
* Compensable rating for dermatitis and tinea pedis; and
* Service connection for complex allergies and migraine headaches, to include as due to claimed toxic chemical exposure while stationed at Fort McClellan for several months during 1975.  
All the evidence of record, including all evidence received since the November 2010 SSOC, must be reviewed.  If any claim is denied, the Veteran and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


